Case 3:19-cV-00169-CHB Document 1-1 Filed 03/08/19 Page 1 of 22 Page|D #: 7

EXHIBIT 1

Case 3:19-cV-OO;69-CHB D_ocument 1-1 Filed 03/08/19 Page 2 of 22 Page|D #: 8

 

AOC-E-105 Sum Cede: Cl

 

name-14 C=Se #= 19-Cl-001222
cemmonwealrh orkemucxy °°"": Cchu|T

°°"" °’J““@° C°“"S-*y-Q°" Coumy: JEFFERsoN circuit
cR 4.02; cr owens Form 1 CW|L SUMMONS

 

 

 

Pi'anfl`l'l'; ASBERRY. NAD|NE VS. KEEBLER CCMFANY, Defendanl

TO: CT CORPORAT|ON SYSTEM
306 W. MA|N ST
SU|TE 512
FRANKFORT, KY 40601

Memo: Fte|ated party is KEEBLER COMPANY

The Commenwealth of Kenlucky to Defendant:
KEEBLER COMPANY

\

¥ou are hereby notified that a legal act|on has bean fl|ad against you in this Court demanding relief as shown on
the document delivered to you with this Summone. Unlees a written defense is made by you er by an attorney

bn your behalf within twenty (20) days fellowing.the day this paper is delivered to you. judgment by default may be
taken against you for the reHel demanded in the attached eomplaint.

The name(s) and address(es) of the party or parties demanding relief against you or hlslher (their) altomey(s) are shown on the
document delivered to you with this Summons.

@M"J L. }I¢(¢L é¢~/"~

Jeftersen Circuit Clerk
Dale: 2l26!2n19

mge:ooonez or odom

 

Proof of Service
This Summons was:

|] 'Served by delivering a true copy and the Complaint (0r other initiating decument)

 

 

 

 

 

To:
D Not Served because:
D : . 20 '
ace . Served By
Tit|e

 

ensuing mem non. susm sisson tssdzse)

 

 

Summone iD: 149022410865653@00000900762
C|RCU|T: 19-Cl-001222 Certmed Mail

ASBE'RR‘(. NAD|NE VS. KEEBLER COMPANY F l l d
ulllllmilllllllillllnmllllnlllllllll»=-91<»f _ 6 | €

~ Pacliago : 003002 01 000021

 

Case 3119'CV'00169W rage 3 Of 22 PaQe'D #1 9

Devid L Nlehelean. Jeliereen Clreull clerk

600 Wul Jell'emen Sireei
l-wivvllle. KY 40202-4731

v l

?ULB 1630 DD[I|] EE»ES B'Il‘|

 

- IIIIIWH|Q

cr conPonATloN svsTEM
308 w. MNN sr

sums 512

anxFon'r, m adam

 

a

g..‘ 35

ll

' w
,

iv
...
hi ~e.\. l
§ ~ ‘
\e_..»-_u_A-`»

‘ll";'?'£[lllf;i¥;l'l _

l"i."lll"`i'l d ' b

.nnlr»ff;"rrilll-:?-i'l}-'"_“.”,l_;

ed
se
_»

._

¢ , .
_-“ __.»_~... _.,,_,

.}.\.

s

r-
f 1
"S"*? v"\
'-\
m'b»A»-».

 

 

Case 3:19-cV-00169-CHB -Document 1-1 Filed 03/08/19 Page 4 of 22 Page|D #: 10

Fl|ed .

l

 

19-6|~001222 02126|20'|9 _ David L. Nie_ho!son. Jefferson Circuit clerk
ClVlL ACTION NO. ‘ JEFFERSON CIRCUlT COUI.?.T
DlVlSION
JUDGE:
. NADINE ASBERR\' ` PLAINTIFF
. 426 N. 26“' #9 -
LOUISVILLE, KY 40212
v.
, §MM
(Eiectronically Filed)
KEEBLER COMPANY . DEFENDANT
ONE KELLOGG SQU‘ARE ‘
B_AT'I‘LE CREEK, MI 49017 .

Filed

SERVE: C T CORPORATION SYSTEM

306 W MAIN S'l`

SUlTE 512

. FRANKFORT, KY 40601
l. mmonuc'rloii
' Comes the P|aintiff, NADINE 'ASBERRY`(hereinafler “ASBERRY" or “Plaintiff"), and
for P|ointiff’s Compluint against the Defendant, KEEBLER COMPANY (hereinafter
“KEEBLER COMPANY“or “Defendant") (“the Defendant”) and states as follows:
’Il. l’AR'I'lESl JURISDICTIQN AND VENUE

l. ASBERRY is an individual residing in JEFFERSON County, Kentucky.
2. Defendnnt KEEBLER COMBANY is a corporation doing business in JEFFERSON
County, Kentucky. c

3. Venue is proper in JEFFERSON County, Kentucky, pursuant to Kentucky Revised

Statutes (“KRS" , Chapter 452 because the Defendants maintain regularly transacts business in

19-0|-001222 0226!2019 David L. Nicholson. Jefferson Cireuit Clerk

ensuing Ju¢rga: Hor.'. susan mason qsanzee) _ magnesium er comr

package : mens of onorm

Case 3:19-cV-00169-CHB Document 1-1 Filed 03/08/19 Page 5 of 22 Page|D #: 11

19-6|-001222 0M6I2019 David L. Nlcholson, Jelterson Circuit Clerk

JEFFERSON County, Kentucky and the events giving rise to this cause of action arose in
JEFFERSON County, Kcntucky.

4. A case and controversy exist between the parties to this action vand the amount in
controversy exceeds the jurisdictional minimum of this Circuit Court.

m. w

5. ASBERRY is o former employee of Det`endam. .

6. ASBERRY worked for the Del"endant’s as a machine operator. Plaintiff worked l"or the
Defendant from 'December l999 until to 2018.

7. ASBERRY worked for KE.EBLER COMPANY at its Kentucky facility as a laborer and
machine operator. Wi_tile Plaintiff was employed by the Defendant Plaintifi` disclosed that she
suffered from an orthopedic disability related to her lcnees. Plaintift’s disability left Plaintil’t`
unable to complete major life activities and Plaintifl` required regular medical treatment The
Plaintiff sought reasonable accommodations~from the Defendant in the form of workplace
accommodations and leave.
`8. l-lowever, followingl’laintiff's disclosure the Det`endant discriminated against Plaintifi`
based Plaintit`t’s disability. .

9. Plaintit`f completed all of the necessary steps to receive accommodations from the
Defendant.

10. Thereafter the Defendant terminated the Plaintiff in retaliation for Plaintil`i’s complaints

and because the Plaintit`t` suffered from a disability and requested accommodations `

Fued ____1m.oo:zzz_ezizer2o3a_._ page 2 edemL_un-.imisnn,.ienemen.cireee_cmm_

Pnekago:omdl|d of 000021

Fresidlng Judge: HON. S\|SAN GlBSON (53!!69)

Package: outlth et 000021

Case 3:19-cV-00169-CHB Document 1-1 Filed 03/08/19 Page 6 of 22 Page|D #: 12

19-€|-001222 02JZGl2019 David L. Nieholson, Jefferson Circult Clerk

tv.' cLAtMs AND causes oF A'cTtoN _ '
A. DISABIITY DISCRlMINAT!ON
ll. ASBERRY re-alleges all allegations contained in Paragraphs l through 10 above as if
fully set forth herein.
12. The Defendant's actions in discharging ASBERRY constitute Disability discrimination,
and unlawful discharge under the Kentucky Civil Rights dct, Chapter 344 et. seq. (hereinaiter
‘°KltS 344”). . _
‘ B. RETALIATION!AND UNLAWFQL DlSCliIARGE
13. ASBERRY rtc-alleges all allegations contained in_Paragraphs l through 12 above as if
fully set forth herein.
l4. ' Defendant‘s actions, as set'forth above, constitute retaliation and retaliatory discharge in
violation of KRS 344.280 et seq.
V. PRAYER FOR RELIEF

W|-IEREFORE, Plaintiff respectfully prays that Plaintifi` be awarded the following
relief:l ‘

A. Trial by jury;

B. .Iudgment against the Defendant on all claims asserted herein;

C. ' Compensatory damages including but not limited to past and fixture lost wages
' and past and future lost benefits;

D. Compensatory damages including but not limited to emotionai distress, mental
anguish, htuniliation and embat'iassntent;

E. Punitive damages to punish and deter similar future unlawful conduct; ,

_F. An award of statutory attorney fees, costs and expenses; and

t=n¢a ___,ae=cttaomz_-nztaeizma__ page 3 oma;__ut¢untsnn,.mttérsnn.ctmutt.etent___

Pack:rgo:tlmtl$ of 000021

- meaning auago: nou. susan mason issoze's)

package '. mw of 000021

Case 3:19-cV-00169-CHB Document 1-1_ Filed 03/08/19 Page 7 of 22 Page|_D #: 13

Flled l 19-€|-001222 02!26|2019 David L. Nlt:ho|son, Jelterson Clreult Clerk

G. Statutory interest on all damage awards, verdicts or judgments

H. ‘ All other relief to which it may`appears Plaintiff is entitled.

Respectfully_submitted,

/s/ Kurt A. Scharfenberger

 

Ktut A. Scharfenberger

800 Kentucky Home Life Building
239 S. Fi&h Street ‘
Louisville, Kentucky 40202_

(502) 561-0777
Kurt@seharfenberger-law.com

Flled___JS=CMniZZZ-LZIZHZML~ page 4Dmtid.l_.hllnhnlsnn,.defiesqn£imnll£lelk_..

Pa¢kagn!(lm€ 01 000021

awarding .tuage: Hon. susan mason (eaozee)

Pnt:itagu : m cl dwth

Case 3:19-cV-00169-CHB Document 1-1 Filed 03/08/19 Page 8 of 22 Page|D #: 14

Filed

F|led

19-0|-001222 02{26/2019 David L. Nieholson, Jeffersnn Clrcuit Clerk

 

civii. AcrtoN No. JEFFERsoN ciacuir count
oivisioN‘
Juoci~:
minier ASBERRY rt.AlNTt`FF
\F. -
KEEaLi-:a coMPANY. nEFaNnANr

PLAINTIFF’S FlRST SET OF INTERROGATORIES
AND REQUEST FOR PRODUCTION OF DOCUMENTS
PROPOUNDED TO DEFENDANT '
(Electronically Filed)
****a**********¢**¢*¢¢***

Pursuant to Kentucky Rules 33 and 34 of the Kentucky Rules of Civil Procedure, the
Plaintitl`, through counsel, propounds this First Set of interrogatories and Request for Production
of Documents to thc Defendant. The interrogatories are to be answered in writing, under`oath,
within forty-five (45) days of the date of service hereof. Defendant is requested to produce for
inspection and/or copying all documents responsive to the Request for Production to Kurt A.
Scharfenberger, 800 Kentucky liome Life Building, 239 S. Fifth Street, Louisville, Kentticlcy
40202, within forty-live (45) days of service hereof.

These Interrogatories and Request for Production of Documents are deemed continuing
in nature, requiring amended or supplemental answers in conformity with Rule 26.05 of the

Kentucky Rules of Civil Procedure. The instructions and definitions to be utilized in complying

with these lnterrogatories and Request are as follows:

19-€|-001222 02126|2019 Davtd L. Nieholson, Jefferson Circuit Clerk

Pae|tago:dtl|ltt|l? of 000||21

emitting .iuaga: non. susan sisson issozes)

Pac|tago : 000007 of MM21

Case 3:19-cV-00169-CHB Document 1-1 Filed 03/08/19 Page 9 of 22-Page|D #: 15

Ftled 19-6|-001222 02¢26!2019 David L. Nicholaon, Jafferson Cirr:uit Clerk

DEFINITIONS AND IN§TRUCTlONS

l. “You" or “your" shall mean and refer to the Defendant to which these
interrogatories and Request are directed, and its attomeys, investigatorsl agents, consultants,
experts, representatives or any other person acting on the Defendant‘s behalf or at its rcquest.

2. if you make an objection to any portion of Plaintill"s lnterrogatories‘and Request,
state the specific objection as it relates to each particular portion of the interrogatory or Request
to which you are objecting. For the purpose of avoiding confusion and to identify the specific
discovery disputes raised by your responses do not “string cite" boilerplate objections (e.g.
oppressive, burdensome or harassing etc.)

» 3. If you object to any time frame for which a specific lnterrogatory or Request
seeks information, indicate the time frame for you which are providing a response.

4. ` If you make “General Objections" to all of Plaintiff's First Set of Interrogatories
and Request for Production of Documents provide your legal_ basis under the Kentucky Rules of
Civil Rules of Civil Proeedure for such objections

5. if a response to Plaintift`s lnterrogatories or Request has both an objection and a
swom answer (e.g. “without waiving said objection. . .") please indicate your legal basis under
the Kentucky Rules of Civil Procedure for this type of “hybrid" objection/response

6. if in any of your responses to Plaintiff's interrogatories or Request you intend to
claim that you are: “unaware” of what a certain term means, and or do not “kno\v“ what a
certain term means, and or claim a term is “unknown" to you; contact counsel for the Plaintiff,
by and through your counsel, prior to the date your responses are due and request clarification as
to the meaning of the term or terms causing your confusion. lf you make a timely request, the

Plaintiff will grant you additional time to respond to thc interrogatories and or chuests which

Filed ‘ 19-6|-001222 02IZB!2019 2 Dav|d L. Nichol_s°n, Jefferson Clrcu|t Clerk

Paet\‘age:|lwm cl llllt'mz‘l

Pmidtng .ludga: H°N. St|SAN G|BSQN (630269|

hitng : mm 01000021

Case 3:19-cv-00169-CHB Document 1-1 ‘Filed 03/08/19 Page 10 of 22 Page|D #: -16

Flled

Filed

19-Ct-001222 02126!2019 David L. Nicholson, .lefferson Clrcult Clerk

contain the confusing term(s). This instruction is an attempt to resolve potential discovery
disputes, without Court intervention,.as required by the local Civil Rules._ d

7. The term "document" or "docutnents" shall be used in its broadest sense and shall ‘
mean: originals, drafts, and all,non-identical copies and reproductions of: records; papers;
correspondence; written communications (including internal and extemal communications);

reports, directives; computer print-outs or tapes; summarics, records, notes, or memoranda of

t » t
telephone conversations; summaries, records, notes, motions reports, memoranda or minutes of

o

personal conversationsl interviews, conferences or meetings; executed agreements and all other
forms of understanding; memoranda; .instructions; projections; tabulations; notes; notebooks;
diaries; telephone logs; calendars; travel and expense records; worksheets; receipts; vouchers;
books of account (including ledgers, sub-ledgers,joumals, sub-joumals, vouchers, receipts,
invoices and billings and all other financial records); bank records and statements; canceled
checks and all vouchers or retained copies, and all debit memos or` other written bank
cominunication; manuals; books; pamphlets; brochures; eirculars; telegrams; cable-grams; tape
recordings; transcripts; newspaper or magazine clippings; all non-identical drafts of each
document listed above; and other items on which information has been recorded or stored.
Differeiit versions of the same document with or without handwritten notation found in the
original shall be considered different documents.

8. The term "communication" as used herein shall mean and include any
transmission or exchange of infomtation between two or more persons, whether orally or in
writing, and including without limitation any conversation or discussion‘by means of letter,

telephone, itote, E-mail, text message, instant message, web E-.mail, voice mail, post it note,

19-Cl-001222 02|28|2019 3 David L. Nicholson, Jefferson Cirt.‘.ult Clerk

Preeldlitg .li.rdge: HQ|§|. SUSAN GlBS°N 1680269) `Faekngo:¢ltll:lm cit llITll'DZ‘I

Pae|rngo : 000009 of tillm!‘t

Case 3:19-cv-00169-CHB Document 1-1 Filed 03/0_8/19 Page 11 Of 22 Page|D #: 17

Filed

Filed

19-6|-001222 02!2§l2019 David-L. Nieho|son, Jaftarscn Circuit Clerk

memorandum, telegraph, fax, telecopy,‘ cable, pdf attachment, or any other electronic or other

medium.

9. d The term "person" as used herein includes individuals, tirms, corporations, n
partnerships, joint ventures, associations, govemmental entities, other entities, or groups of
persons, and each division, department, and other unit thereof, unless the context clearly
indicates reference only to a specific indii'idual.

10. The terms "and" `and "or" as used herein shall be construed either conjunctively or
disjunctively as required by the context to bring within the scope of these lnterrogatories'and
Request for Production of Documents any information which might be deemed outside their
scope 'by any other construction.

l l. The word "date" as used herein shall mean the exact day, month and.year, if
ascertainable, or if not ascertainable, the best approximation. d

12. ' The terms “referred to,“ "relate to;‘ or "relating to" a given subject matter means
constitutes, contains, embodies, compromises, reflects, identities, states, deals with, comments .
on, responds to. describes, analyzes, or having as a subject matter, directly or indirectly,
expressly or impliedly, the subject matter of the specific request.

13. Unless otherwise stated, these Interrogatories and Request for Production refer to
the period of time from Novembe-r 2011 to the present.

l4. The term “Plaintift” as used herein shall refer to the Plaintiff in this cause of

' action

15. The term “Defendant" as used herein shall refer to the Defendant in this cause of

action.

19-€|-001222 02l26l2019 4 Davld L. Nichotson, Jefferson Clrcult Clerk

h;kage:onuoto ar annum

Fmsk|lng Judge: HQN. SUSAN GlBS°N (630269)

Fankagl .' mo‘l¢l of OONZ‘I

Case 3:19-cv-00169-CHB Document 1-1 Filed 03/08/19 Page 12 of 22 Page|D #: 18

Fu¢d _‘

19-€|-001222 02!26!2019 David L. Nit'.hnls¢t'l, Jefferson Cit‘cuil Clerk

16. As used~herein, a request to "identify" a natural person shall be deemed a request
for that person’s name, current home address and telephone number, and the name, address and
telephone number of that person’s current employer or business, if known, and whether the

individual is a present or former employee of the Defendant, his or her precise job or position,

titles held, the dates of employment, and the reason for termination of employment if the

individual is a former employee.

l7. _As used herein, a request to "identify" an entity, such as a corporation, partnership

' , or association, means to state the name of the entity, .its business address, telephone number, and

Fllad

name of its chief executive officer and the agent for service of process.
18. The term "identify" when used in reference to a document shall mean a statement

of the date thereof, the author and, if different, the signer or signers, their addresses, its present or

_ last-known location or custodian and all the means of identifying it. lf any such document was, `

but is no longer, in your possession or subject to your control, state the present whereabouts of
the document, if known. -

19. With respect to each Interrogatory relating to oral communications, it is intended
and requested that the answer to each such interrogatory set forth whether the oral
communication was by telephone or face to face, and set forth further the names, addresses,
telephone numbers, and business positions or occupations of the persons involved in said
communications; the names, addresses and telephone numbers of any other person present
during such communications; the date on which such communication took place; and \_he time

and place of said communication. For any oral communications withheld from identification as

'~attomey-work product, or the subject of attorney-client privilege, describe such oral

19-Cl-001222 02126!2019 5 David L. Nicholaon,_Jeffelson Clrcult Clerk

amge:caoau at boom

P_resi¢rmg .tuege: Hou. susan mason (sanzetn

Fae\taga : mm 1 of 000021

Case 3:19-cv-00169-CHB Document 1-1 Filed 03/08/19 Page 13 of 22 Page|D #: 19

Filed

Flled

19-6¥-001222 0_2[26!2019 David L. Nich¢l$°n, JOffOrson circuit Clerk

communication by date, parties involve and a brief description of the contents of the
communication, .

20. In lieu of identifying particular documents or communications such documents or
communications may be organized, clearly labeled, and then attached to the Answer to those
Interrogatories requesting identification of those documents or communications

21. "Describe in detail" shall mean to give a complete and full description concerning
the matter about which inquiry is made, including the full name, address and telephone number
of the persons involved, if appropriate, along with dates, times, places, amounts and other
particulars which make the response to the Request fair and meaningful. .

22. Answers to these Interrogatories shall be responsive to th'e date on which the
Answers to the lnterrogatories are filed or served. These lnterrogatories are continuing in nature
and the Defendant is required to provide such additional information as the Defendant, its
attomey(_s), or anyone acting on behalf of the Defendant or in concert with the Defendant may
have or‘may obtain between the time the answers were served and the time of trial. '

23. When an lnterrogatory requires you to "state the basis of' or "deseribe in detail"
the nature of a particular claim, belief, contention, or allegation, state in your answer the identity
and nature of each and every communication, fact, authority, source, document, or event which
was the basis, in whole or in part, of, or which you think supports, such claim, belief, contention
or allegation, and identify each person with knowledge of any communication

24. Wherever appropriate in these lnterrogatories and Request, the singular form ol" a _

word shall be interpreted as plural.

q 19-6|~001222 02{26!2019 6 David L. Nicho|$¢m, Jefferson Circull Clerk

ensuring .iuege= noia susan sisson ¢saozaai

Paeltaga:l|llt|MZ of 000||21

package: miamoomi

Case 3:19-cv-00169-CHB Document 1-1 Filed 03/08/19 Page 14 of 22 Page|D #: 20

Filed

Filed

19»0|-001'222 02/26|2019 Davld L. Nleholson,'Jefferson Cimuit Clerk

. 25. "And" as well as "or" shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of these lnterrogatories any 'infonnation which might

otherwise be construed to be outside their scope.

-‘26. The word "date" as used herein shall mean the exact day, month and year,' if

ascertainable, or if not ascertainable, the best approximation

27. If your response to any Interrogatory or to the Request for Production of

Docutnents herein is other than an unqualified response, state for such lnterrogatory or Request

the following:

(a)

(b) '

(¢)

All facts that the Defendant contends supports in any manner its refusal to
respond, or Defendant’s qualified admission;

The identity of all documents that support in any manner Defendant’s
refusal to respond, or qualification of Defendant’s response or admission;
and -

The name and address of all persons, including consultants, purported to
have any knowledge of factual data upon which the Defendant bases its
refusal to respond or Defendant’s qualification of response or admission.

28. _ b lf any document is withheld under a claim ot`privilege, himish'a detailed

privilege log which identities each document for which the privilege is claimed, including the

following information:

(a) The date of the document;

(b) The sender(s);

(c) Thc recipient(s);

(d) The persons(s) to whom copies were furnished along with their job title(s)
or position(s);

(c) The subject matter of thc document;

(f) The basis on which the privilege is claimed; and

(g) The paragraph of these lnterrogatories and Request For Production Of
_Documents to which said document responds,

19-€|-001222 02126!2019 7 David l... Nleho|son. Jefferson Clreult Clerk

Paekago:tltttlnta of button

presiding .in¢ige: uou. susan siesén remain

Pac|t`age : 000013 ol 000¢|21

Case 3:19-cv-00169-CHB Document 1-1 Filed 03/08/19 Page 15 of 22 Page|D #: 21

Fil¢d

Fl|ed

'~ 19-Cl-001222 02_I26I2019 Davld L. Nicholson, J_offerson Cireuit Clerk

29. ln the event any document referred to in the Request for Produetion of Documents
is not in Defendant’s possession, custody or control, specify what disposition was made of it and
identify the person who has possession, custody or control of the document.

30. In the event that_ any document referred to in the llequest For Production of
Documents has been destroyed, specify.the date‘of such destruction, the manner of such
destruction, the reason for such destruction, the person authorizing such destruction, and the
custodian of the document at the time of its destruction.

31. When produced, the documents must be g;gM§_q and Meg in accordance with

r_he number ol` the request to which they are responsive.

INTERROGATORIE§ _

INTERROGATORY NO. l:

State the complete name, business and residence address and telephone number(s) of the
person(s) answering these interrogatories and all persons assisting in the preparation of the
answers to these lnterrogatories. For each person designated, please identify the Interrogatory(s)

that person answered or provided assistance in answering.

AN§WER:

lNTERROGATOR¥ NQ. 2:
Identify the date the Defendant hired the Plaintiff.

ANSWER:

INTERROCATORY NO. 3:
ldentify the date the Defendant terminated the Plaintiff.

SWE :

19-Cl-001222 02l26l2019 8 David'_l.. Nicholson. dawson Cireuit Clerk

Pndrago:mrd d moon

Praslding Jungo: HON. SUSAN GlBSOR (630269)

Par:lrage : 000014 of 000021

Case 3:19-cv-00169-CHB Document1-1 Filed 03/_08/19 Page 16 of 22 Page|D #: 22

sued

Flled

19-€\-001222 02126)2019 Davld L. Ni¢holson, Joffersotl Clrcuil Clerk

.l'NTERRoGA'roRY No. 4:

Identify Plaintiff`s compensation on an annualized basis.

M§!!i

lNTERRO§ATQRY NO. S:

ldentify_the benefits available to Plaintiff at the~ time of Plaintiff’s remiination.
AN§WER:
lNTERROGATORY NO. 62

ldentify the date the Defendant decided to terminate the plaintist employment.

ANS_WER:

lNTERROQATQRY NO. 7:
Identif`y the individual that replaced the Plaintift` at the Defendant’s f`acility.l

ANSWER: .
inraanocarom' No. s=
identify the cost of the benefits the, Defendant provided to the P|aintiff` on an annualized

basis,

ANSWER:

INTERROGATORY NO. 9:

ldentify the reason(`s) Defendant terminated the Plaintiff’s employment.

19-Cl‘001222 02[28!2019 9 Davld L. Nicholson, 1Jo_fl‘sl'$tm Circuil Clerk

Packago:nnnar s er mm `

Pnsistng Juaga: iron. susAn'ciasoN manner

Paettage : 00001 5 cl 000021

Case 3:19-cv-00169-CHB Document 1-1 Filed 03/08/19 Page 17 of 22 Page|D #: 23

Filed

- ANSWER:

INTERROGATQRY NO. 12:

Fileq

ia-ci-qorz'zz ozlzsizors or_wid i.. Nichotson. thr¢rsrrrr circuit clerk

ANSWER:

\

INTERROGATORY NO. 10: _
Identify the Plaintifi"s direct supervisor.

ANSWER:

tN'rEanocA'rorrY No. 11=

ldentify the General M_anager for the facility where Plaintiff was employed.

Identify five of Plaintif’f's co-wor_kers.

ANSWER: '

_INTERRQQATQRY NO. 13:

Identify the number of employees Defendant employs at Defendant’s Kentucky facilities.

AN WER:

l

mmanocaroav No. 14=

 

ldentify the Defendant’s ami-discrimination and anti-harassmen`t policies.

_ ANswan=

INTERROGATQRY NO. 15:

19-€|-001222 02126[2019 10 David L. Nlchols°n, Jeffers°n Clrcui! Clerk

metallth of donor

_nrasuir\g .nrage: rioN. susan croson tamm

Pac|rago : mm of 000021

 

Case 3:19-cv-00169-CHB Document 1-1 Filed 03/08/19 Page 18 of 22 Page|D #: 24

Filed

" Filert

19-€|-001222 02IZGI2019 David L. Nlch¢'rlson, Joffarson Cirt:uil Clork

¢

Provide the factual basis for each affirmative defense asserted or that `will be asserted in
Defendant’s Answer to Plaintif`f's Complaint. lf the Defendant is currently unaware of any
factual basis for atty particular afiirmative defense, enumerate the specific affirmative defenses

for which the Defendant presently has no factual basis to assert.

ANSWER:

INTERROGATQRY NO. lt§:

identify the methodology by which the Defendant conducts employee “eorrective
action." identify any policies that the Defendant has for conducting a “correetive action” with.an
employee.

ANSWER

INTERROGATORY NO. 17

. ldentify the communication company(s) that provides E-mail service for the Defendant in
JEFFERSON County, Kentucky. if the Defendant provides its own E-mail service, state whether
or not the Defendant deems itself a communications provider as defined by the Federal Stored

‘communi¢arioa A¢i, rs u.s.c. § 2701.

ANSWER:

INTERROGATORY NO. 18
l-lave any other incidents occurred in the same or similar manner as the incidents which

are the subject of this litigation? lt` so, state the names of the persons involved in the incidents,

19-¢:\-001222 0212612019 ll oavid t.. Ni¢tro\son, .ionrrrsorr circuit clerk

Packaga:tlthW of 0||002\

Fresldlng .ludge: HON. SUSAN .GISSQN |GEMEB)

package : ocean at occur

Case 3:19-cv-00169-CHB Document 1-1 Fi|_ed 03/08/19 Page 19 of 22 Page|D #: 25

Filed

Filed

tB-Cl-001222 02I26l2019 Davtd L. Nlcholeon, Jeffarson Circult Clerk `

the dates of the incidents, last known address(s) of the individuais, provide their phone numbers
_and indicate`whether litigation resulted therefrom, and if so, the name, place and docket number

of any lawsuitl
M

lNTERROGATORY NO 19.

Indicate whether or not the Defendant, is the entity which employed the l_’laintiff.
indicate whether or not the Plaintiff has sued the proper entity; if you contend Plaintiff has not
sued the proper entity, indicate the identity and title of the organization that should be sued.
AN WER' ` l

STATE`MENT F D UMENTS TO BE PROD ED

REQUE§'I` FOR PRODUCTION NO. 1:

Provide all documents or writings that are identified, described, relate to and/or were
referred to by you in preparing your Answers to Plaintiff"s Fitst Set of interrogatories
accompanying this Request.

REQUEST FOR PllODUCT¥ON NO. 2:

Blcase produce a copy of every document which supports any defenses asserted or that

will bc asserted in your Answer to Plaintiff‘s Complaint. if the Defendant’s list is incomplete,

provide thc documents currently known and supplement your responses ata later datc. _

REQUEST FOR PRODUCT!ON NO. 3:

'A`ny and all documents relating to claims made by Plaintiff in this action or which

otherwise relate to Plaintift’s employment and termination with the Defendant including, but not

19-6|-001222 02126|2019 12 Davld L. Nlt:hol$on, Jeffer$on Cirel.l|l Clerk

Pad¢tlg¢:ml" 8 01 000¢|21

Presidlng Judge: HCN. SUSAN GIBSDN {530269)

Pacl¢age : 000018 01000021

Case 3:19-cv-00169-CHB Document 1-1 Filed 03/08/19 Page 20 of 22 Page|D #: 26

Fl|ed - 19-6|-001222 02I2612019 Davld L. Nlch_olson, Jaffarson Clrcuit Clerk

Flled

limited to, diaries, notes, letters, E-mai|s, logs, recordings of any kind, photos, computer

generated inforrnation, voice mail and/or all other documents.

REQUEST FOR PRODUCTION NO. 4:

Any and all documents including, but not limited to, diaries, notes, letters, |ogs,
electronic mail, recordings and any transcripts thereof, photos, computer generated information
and/or all other documents, relating to or reflecting upon Plaintiff"s communications with any
managers or employees of the Defendant, or any of its parentl sister, or subsidiary companies,
regarding any alleged unlawful, including opposition to unlawful conduet, wrongful, or tortious
conduct, including any underlying events, facts, or circumstances relating to the allegations

Plaintiff makes in the Complaint.

REQUEST FOR PRODUCTION NO. 52

A|l documents which you expect or plan to use in the trial of t_he above-styled action,
either as independent evidence, for impeachment purposes, to refresh recollection .or otherwise.
if the Defendant’s list is incomplete,` produce the documents currently known and supplement
your response at a later datc..

REQQE§T F(]R PRODUCT|ON NO. 6: '

Any and all letters, statements, notes, recordings, electronic communications, documents,
or other forms of communication between the Defendant and former employees of the Defendant
conceming any of the underlying events, facts, or circumstances relating to Plaintiff's claims in

this action.

RE§!UE§T FQR PRODU¢TION NQ. 7:

Any and all letters, notes, recordings, electronic communications, or documents
containing statements or other communications from or with personsiwith knowledge of the

allegations,' eventsl and claims relating to the claims or defenses raised in this action.

19-0|-001222 02l26l2019 13 David L. Nlcltolson, .leffarson Circuit Clerk

f

Pal:lt:lge:WWnB of 000¢[21

ensuing .trragrr: non susan sisson (aaozea)

Packrlgo :000019 of mm

Case 3:19-cv-00169-CHB Document1-1 Filed 03/08/19 Page 21 of 22 Page|D #: 27

' Filed

Filed

19-Ct-001222 02!26/2019 , Davld L. Niclrolson, Jefforsor_\ Circult Clerk

REQUEST FOR PRODUCTION NO. 3:

Produce the entire employment files of Plaintift`. Make the appropriate redactions to each

file as required by Federal,‘ State and l.ocal laws.

REQUEST FOR PRQDUCTION NO. 9:

Prodncc all documents relating to claims of discrimination and_or harassment against the
Defendant in the last five (5) years which occurred in Ker'ttucky.

REQ il EST FOR PRODUCTION NO. 10:

Produce for copying and inspection an identical "image" of Plaintiff’s supervisor’s hard

drive of his or her office computer.

REQUE§T FOR PRODUCTION NO. 11:
" t

Produce for copying and inspection any and all of Defendant's: employment handbook:ss

policy manuals and training manuals relating to its operations in Keutucky.

REQUEST FOR PRODUCTION NO. 12:

Produce for copying and inspection any and all of the Defendants: policies governing or
pertaining to discrimination, harassment or retaliation (of any sort) which are used in its

operations in Kentucky.

nagut-:s'r Foit rkooucrroN No. 13=

, Produce for copying and inspection any insurance policy that does or might provide

insurance coverage of any kind for any of the claims asserted by the Plaintiff` in the Complaint§

REQQE§T FQR PRQDL!§:!:ION NO. 14:

Provide all other exhibits, notes, memoranda, letters or other documents you will or may
use in support of your Defcnses in this lawsuit, whether as evidence, base data or to refresh your

recollections or that of other actual or potential witnesses, which are not described in any of the

is-cr-oorazz ome/2019 14 oaviri L. Niehaison. .irifersorr circuit ctertr

Pl'esidillg Jttdge: HON. SUSAN GIBSQN \630269} P:leltage:°¢l£|oz¢l of M1

Facltage : 00tl02_0 el 000021

Case 3:19-cv-00169-CHB Document 1-1 Filed 03/08/19 Page 22 of 22 Page|D #: 28

Flled _ 19-0|-001222 02l26l2019 _ David L. Nicholson,'Jeff¢rson Cil'cuif Clerk

categories of documents listed above. lf your list is incomplete, produce the documents you are

currently aware of and supplement your response at a later date.

Respectfully submitted,

' Isl Kurt A. Scharfenberger

 

Kurt A. Sebart`enberger, Esq

800 Kentucky l-lome Lii`e Building
239 South F'tfth Street

Louisville, Kentucky 40202~

Knrt chart`cn r cr.lau'.com
Counsel for the Plaintiff

cEImFtcATE 0F straw a `

g l hereby certify that a true and correct copy of the foregoing FlaintifPs First Set of
lnterrogatories and Request for Production of Documents Propounded to Defendant was served
via regular mail with the complaint upon the Defendant’s agent for service.

/sl Kurt A. Scharfenberger

 

couNsEL Foa PLAtNTn=F

/

b;`.

shea 19-cl-ao1222 oalzelaot_s '5 oavta t.. mcholson..tanerson circuit clara _

Paekage:mw ot 000021

ensuing ..nmg¢: nou. susan mason (asoass;

Pal:klg¢: mozi 01 WW21

